Citation Nr: 0634463	
Decision Date: 11/07/06    Archive Date: 11/16/06

DOCKET NO.  03-22 912	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California 



THE ISSUE

Entitlement to an effective date before February 2, 2000, for 
the grant of a total disability rating based on individual 
unemployability. 






ATTORNEY FOR THE BOARD

J. Horrigan, Counsel



INTRODUCTION

The veteran, who is the appellant, served on active duty from 
February 1972 to June 1979.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in July 2001 of a Department 
of Veterans Affairs (VA) Regional Office (RO). 

In a decision in June 2004, when the appeal was first before 
the Board, the Board denied an effective date before February 
2, 2000, for the grant of a total disability rating based on 
individual unemployability.  

The veteran then appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  In 
February 2005, in a Joint Motion for Remand, the parties, the 
General Counsel, representing VA, and the veteran, who was 
then represented by counsel, agreed that the Board's decision 
should be vacated and remanded to the Board to ensure that VA 
met its duty to notify pursuant to 38 U.S.C.A. § 5103(a). 

In an order, entered in February 2005, the Court granted the 
Joint Motion for Remand and remanded the matter to the Board 
for compliance with the instructions in the Joint Remand. 

In December 2005, the Board remanded this case to the RO for 
VCAA compliance. As the requested development has been 
completed, no further action is necessary to comply with the 
Board's remand directive.  Stegall v. West, 11 Vet. App. 268 
(1998). 




FINDING OF FACT

There was no pending claim, either formal or informal, for a 
total disability rating based on individual unemployability 
before the current claim was received by VA on February 2, 
2000.  


CONCLUSION OF LAW

The criteria for an effective date before February 2, 2000, 
for the grant of the total disability rating based on 
individual unemployability have not been met.  38 U.S.C.A. § 
5110 (West 2002); 38 C.F.R. § 3.400 (2006).


        The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide. Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

Also since the issuance of the Court's Order, the VCAA notice 
requirements apply to all five elements of a service 
connection claim. The five elements are: 1) veteran status; 
2) existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability. Dingess 
v. Nicholson, 19 Vet.App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In compliance with the Court's Order, the Board remanded this 
matter in December 2005 to ensure VCAA compliance.  The RO 
then provided post-adjudication VCAA notice by letter, dated 
in December 2005.  The veteran was notified of the evidence 
needed to substantiate the claim for an earlier effective 
date, namely, evidence of claim for the benefit before the 
receipt of the current claim.  The veteran was notified that 
VA would obtain service records, VA records, and records of 
other Federal agencies and that he could submit non-Federal 
records, including private medical records, or authorize VA 
to obtaining non-Federal records on his behalf.  He was asked 
to submit any evidence in his possession. 

As to the content of the VCAA notice, the notice 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence), of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); and of 
Dingess v. Nicholson, 19 Vet.App. 473 (notice of the elements 
of the claim, in pertinent part, the effective date 
provisions, but the notice did not include the degree of 
disability assignable).

To the extent that the degree of disability assignable was 
not provided, since the total disability rating is the 
maximum rate of compensation, the degree of disability is 
moot.

As the VCAA notice came after the adjudication, the timing of 
the notice did not comply with the requirement that the 
notice must precede the adjudication. However the procedural 
defect was cured without prejudice to the veteran because he 
had a meaningful opportunity to participate effectively in 
the processing of the claim as he had the opportunity to 
submit additional argument and evidence and to address the 
issue at a hearing.  The claim was then readjudicated 
following the content-complying notice as evidenced by the 
supplemental statement of the case in May 2006.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006). 

For these reasons, the Board finds that the notice provisions 
of the VCAA, including the notice required by 38 U.S.C.A. 
§ 5103(a), have been met and no further notice is necessary 
to comply with the Court's Order.  Stegall v. West, 11 Vet. 
App. 268 (1998). 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  After the VCAA notice, in July 2006, 
the veteran informed VA that he had no other information or 
evidence to submit.  As there is no indication of the 
existence of additional evidence to substantiate the claim, 
no further assistance to the veteran is required to comply 
with the duty to assist. 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Governing Law and Regulations 

The effective date of an award based on a claim for increase, 
including a total disability rating, shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefore.  38 
U.S.C.A. § 5110(a).  This statutory provision is implemented 
by a regulation that provides that the effective date for a 
claim for increase will be the earliest date as of which it 
is factually ascertainable that an increase in disability had 
occurred, if the claim is received within one year from such 
date, otherwise, the effective date of the award is the date 
of receipt of the claim.  38 C.F.R. § 3.400(o)(2). 

Claim is a formal or informal communication, in writing, 
requesting a determination of entitlement or evidencing a 
belief in entitlement, to a benefit. 38 C.F.R. § 3.1(p).

Any communication or action, indicating intent to apply for 
one or more benefits under the laws administered by VA, from 
a claimant, his duly authorized representative, a Member of 
Congress, or some person acting as next friend of a claimant 
who is not sui juris may be considered an informal claim.  
Such an informal claim must identify the benefit sought.  
Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year after 
the date it was sent to the claimant, it will be considered 
filed as of the date of receipt of the informal claim. 38 
C.F.R. § 3.155.  

A claim for increase may be initiated by a medical 
examination or hospitalization for previously established 
service-connected disabilities.  38 C.F.R. § 3.157(b)(1); 
Servello v. Derwinski, 3 Vet. App. 196, 200 (1992) (holding 
that a VA medical examination report constituted an informal 
claim for a total disability rating based upon individual 
unemployability).

Analysis

By rating decision in July 1995, the RO denied a rating 
higher than 20 percent for residuals of a fracture at T-12 
with low back pain, increased the rating to 10 percent for 
residuals of a right shoulder injury, and denied compensable 
ratings for residuals of a fracture of the right little 
finger, and residuals of a vocal cord polyp, and an 
appendectomy scar, the only adjudicate service-connected 
disabilites.  The combined disability rating was 30 percent.  
After the veteran was notified of the rating decision and of 
his procedural and appellate rights he did not appeal the 
ratings of the service connected disabilities and the rating 
decision became final. 

There was no further correspondence from the veteran until 
February 2, 2000, when his current claim for increase was 
received at the RO.

VA records, dated in November 1997, October and December 
1999, and January 2000, show treatment for nonservice-
connected disabilities.  Records of the Social Security 
Administration, dated in 1995, show that the veteran was 
awarded disability benefits for nonservice-connected 
disabilities 

In the rating decision in July 2001, the RO increased the 
rating for residuals of a fracture at T-12 with low back pain 
to 60 percent and the rating for the right shoulder to 20 
percent, resulting in a combined rating of 70 percent.  The 
RO then granted a total disability rating based on individual 
unemployability, effective form February 2, 2000, the date of 
receipt of the claim for increase.

The record shows that prior to February 2, 2000, the veteran 
had a combined rating of 30 percent for his service-connected 
disabilities, which did not meet the minimum percentage 
requirements for a total disability rating for two or more 
disabilities with at least one disability ratable at 40 
percent or more, and sufficient additional disability to 
bring the combined rating to 70 percent or more, or one 60 
percent disability.  For the purpose of one disability, 
disabilities affecting a single body system, e.g. orthopedic, 
will be considered as one disability.  38 C.F.R. § 4.16. 

As there was no correspondence from the veteran between 
August 1995 and February 2000, there obviously was no formal 
or informal communication, in writing, from the veteran 
evidencing an intent to apply for a VA benefit that can be 
construed as claim under 38 C.F.R. § 3.155 for a total 
disability rating before February 2, 2000.

As for the VA records from 1997 to 2000, the records do not 
relate to examination or treatment of a service-connected 
disability and therefore can not be accepted as an informal 
claim for increase under 38 C.F.R. § 3.157(b).  And the 
records of the Social Security Administration are also not 
relevant as the disability claim was based on nonservie-
connected disabilities. 

For these reasons, there is no factual or legal basis for 
assigning an effective date earlier than February 2, 2000, 
the grant of a total disability rating. 

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt standard of proof does not apply.  
38 U.S.C.A. 5107(b).


ORDER

An effective date before February 2, 2000, for the grant of a 
total disability rating based on individual unemployability 
is denied. 





____________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


